—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 16, 1977, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence. Judgment reversed, on the law, motion to suppress physical evidence granted, and case remitted to the Criminal Term for further proceedings consistent herewith. The initial "seizure” of defendant’s vehicle was unwarranted (see People v Sobotker, 43 NY2d 559; People v Ingle, 36 NY2d 413). Criminal Term was in error in equating the stop of defendant’s vehicle with the exercise of the common-law right of inquiry of a pedestrian, discussed in the majority opinion in People v De Bour (40 NY2d 210) (see People v Sobotker, supra, p 563). Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.